 In the Matter Of UTAH COPPER COMPA14Y AND KENNECOTT COPPER COR-PORATIONandINTERNATIONAL UNION OF MINE, MILS. AND SMELTERWORKERS, FOR ITSELF, AND ON BEHALF OF ITS LOCAL UNION NO. 392,C.I.O.-,CaseNo. 208,829SECOND SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESJuly 02, 1944On February, 7, 1944, the National Lab'or Relations Board, hereincalled the Board, issued a Decision and Direction of Elections 1 in theabove-entitled proceeding.Pursuant to the Direction of Elections,,elections by secret ballot were conducted on March'6 and 7, 1944, underthe direction - and supervision of the Regional Director- for the,Twentieth Region -(San Francisco, California).On'April 24, 1944,the Board issued a Supplemental Decision, Certification of Representa-tives,, Direction, and Order 2 which,inter alia,directed the RegionalDirector to open and count certain challenged ballots in the fourthvoting group.On May 2, 1944, the Regional Director caused to befurnished to the parties a revised tally of ballots in the fourth voting-group, in accordance with Article III, Section 10, of National Labor-Relations Board Rules and Regulations-Series 3.The revised tally of the ballots revealed the following results :Approximate number of eligible voters------------------------250Challenged ballots counted----------------------------------53Total votes counted-----------------------------------------232Votes cast for Lodge No. 1261, International Association ofMachinists, A. F. L---------------------------------------27Votes cast for International Union of Mine, Mill and Smelter-Workers, Local Union No. 392, C.J. 0---------------------- 112Votes cast against participating unions-----------------------03Void ballots----------'--------------------------------------0On'May 19, 1944,'the InAssociation of Machinists, A. F.L., herein called the L A. M., filed with the Board a statement setting-,154N L R B. 11512 56 N. L. R. B. 35.57 N. L. R. B., No., 105.601248-45-vol. 57-42641 P,642DECISIONS OF NATIONAL LABOR RELATIONS BOARDforth its contentions with respect to the question of whether certainemployees of the Company's Magna machine and blacksmith shops, aresubject to the Board jurisdiction.On June 1, 1944; pursuant, to the provisions of Article III, Section11, of the Board's Rules and Regulations; a run-off election was con-ducted in the fourth voting group.Upon the conclusion of the elec-tion,-the Regional Director caused to be furnished to the partiestalliesof ballots, in accordance with Article III, Section 10, of the Board'sRules and Regulations.As to the balloting, the tally reveals the following results:Approximate number of eligible voters----------------------- 231Valid votes counted ------------------------------------------ 192Votes-cast-for International. Union of Mine, Mill-, and>-Smelter,.a-Workers, Local Union No. 392, ^C I. 0----------------------134Votes cast against participating union----------------------58Challenged ballots------------------------------------------5Void ballots--------------------------------------- ------0On June 14,1944, the Regional Director issued this Run-Off ElectionReport.On June 29, 1944, the I. A. M. filed its Exceptions to" Run-Off Election Report.The I. A. M. contends that the employees ofthe Company's Magna machine and blacksmith shops are not withinthe,Board's jurisdiction but instead are subject to the Railway'LaborAct.'The statement and exceptions of the I. A. M. and the report ofthe Regional Director indicate that the status of these employees is far'from clear.In 1940, the Railroad Retirement Board in its decision 4stated that the employees of the Company's "railroad shops at Magna,Utah, Iiamely, the car shop, back shop, and engine house, and..no other operation," are subject.to the Railroad Retirement Act.'The National Mediation Board in its certification issued on May 14,1943 and clarified on July 16, 1943, certified certain organizationsoperating through the, Railway Employee's Department. A. F. of L.to represent respectively the employees constituting the crafts orclasses of machinists, boilermakers blacksmiths, sheet-metal workers,electrical workers and carmen, the helpers and apprentices of the fore-and also the group of railway shop laborers, employed, by theUtah Copper Company in `its shops at Magna, Utah, whose dutiesinclude the repair and maintenance of Bingham and Garfield RailwayCompany equipment, foreign line equipment and equipment used inore transportation service, for the purposes of the' Railway LaborAct. 11'6It appeals that the National Mediation Board never has con-.4S Stat. 11354 In reUtah Copper Company,-Bingham and Garfield Railway Company,KennecottCopper Corporation,et al, `Jurisdictional Docket No 5.148 Stat. 1283.OMatter of Representation of Employees of the Utah Copper Company,Case No. R-11021 UTAH COPPER COMPANY-643sidered the status' of the 'employees ; of the Magna blacksmith andmachine shops.On the other hand, the Railroad Retirement Boardspecifically found that these employees were not within its jurisdic-`tion'.'The I. A. M. contends that, not all, facts,were brought to the,attention of the Railroad Retirement Board and that *the issue vasnever fully litigated.It is clear that in the proceeding before theRailroad Retirement Board' none of the parties contended that theMagna blacksmith and machine shop employees were subject to theRailroad Retirement Act.In 1935, eight machines were moved from the, ore delivery depart-ment to the Magna machine shop and thereafter some of the railroadmach e,,w,lrk Was tl><ere,performed in addition to.the regular machinework on the mill equipment.According toM the I. -A. M., -only threemachines were left in the ore delivery department.The RegionalDirector reported that 22.8 percent of the work'of the Magna_black-smith shop and 21.4 percent of the work of the Magna machine shopwere devoted to the repair and maintenance of railroad equipment.The I. A. M. alleges that such work constitutes nearly all the machinistswork performed on railroad equipment..In the absence of a final determination that the employees in ques-tion are subject to the jurisdiction of the Railroad' Retirement, Boardand the National Mediation Board, we shall include them in the fourthvoting group and, shall certify the representative, duly selected by theemployees in such group, without prejudice to our authority to ex-clude the Magna machine and blacksmith shop employees from suchunit in -the event that the Railroad Retirement Board or the National-Mediation Board assumes jurisdiction over-them.In our Supplemental Decision, issued on April 25, 1944, we made afinal, determination of the appropriate unit as to the first, third, andfifth voting groups and certified the representative selected by theemployees therein, reserving jurisdiction to modify such determina-tion to include in the appropriate unit the employees of the fourthvoting group irr''the event that they selected the same representativechosen, by the employees of the first, third, and fifth voting groups.,As a, result,of- the run-off election, the employees of the ,fourth voting'group have selected the' same representative chosen by the employeesin the first, third, and fifth voting. groups.We shall, therefore,modify our previous finding as to the appropriate unit and the earliercertification of representatives in order to embrace the employees ofthe fourth voting group.As Mated above, the Ittilro.ul Retirement Board assumed jurisdiction only over theemployees of the c.lr shop, hark shop, and engine house.We excluded these employeesfrom all,-voting groups. 644, ' DECISIONS OF NATIONAL LABOR RELATIONS BOARDSUPPLEMENTAL FINDINGS OF FACTWe find that the group of employees for which we hereinafter cer-tify an exclusive bargaining representative constitutes a unit appro-priate for the,purposes of collective bargaining withinthe meaningof Section,9 (b) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVES-By virtue of and pursuant to the power vested in the National LaborRe'ations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Sections 9 and 10, of National LaborRelations Board Rules and, Regulations, Series 3,'-"IT IS HEREBYCERTIFIEDthat International Union of Mine, Mill andSmelter Workers, Local Union No. 392, C. I. 0., has 'been designatedand'selected by a majority-of the employees of the electrical depart-ment,'the central station, the boiler shop,,the tin shop, and the riggerdepartment, and the remaining production and maintenance em-ployees, including, part-time employees; gardeners, carpenter repair-men, office janitors, mechanical repairmen, repair helpers,garagemachinists,'foundry machi mists,-and employees of the machine shop,the'blacksmith shop, the pipe shop, and the repair machinists depart-ment, but excluding foremen, subforemen, shift bosses, bosses, guards,watchmen, office employees, clerical employees, technical employees,foremen's clerks; timekeepers, material clerks, truck drivers of the.yards department, warehousemen, canal patrolmen, ambulance drivers,and employees, of the new powerhouse, the ore delivery back shopdepartment, the ore delivery engine house department, the ore deliverycar shop department, and all, supervisory employees with authority -to hire, promote, discharge, discipline, or otherwise effect changes inthe s' atus of employees or effectively recommend such action, employedb'y'Utah Copper Company and Kennecott Copper Corporation, SaltLake,City, Utah, as their representative for the purposes of collectivebargaining, and that pursuant to the provisions of Section9 (a), oflthe Act, International Union of Mine,, Mill and, SmelterWorkers,Local Union No. 392, C. I. 0., is the exclusive representative of all, such 'employees for the purposes' of collective bargaining in respectto rates of pay, wages,-hours of employment, and other conditions ofemployment.'.